Title: To George Washington from Meshech Weare, 13 August 1781
From: Weare, Meshech
To: Washington, George


                        
                            Sir
                            Hampton falls Augt 13. 1781
                        
                        I am honord with the Receipt of your Excellency’s favor of the 2d Instant informing me of the deficiency of
                            the Levies for the Continental Army, And that none of the Militia had come in from this State; And the critical Situation
                            you are now in, which most Sensibly Affects me. I have the fullest conviction of the necessity of the Army’s being filld
                            up to their full Compliment at this critical Period, and the probable fatal consequences of a failure herein Or in their
                            being properly Supplied. And your Excellency may be Assurd that no Exertions have been wanting on the part of the
                            Executive of the State, for procuring their full quota of Men And Supplies. Immediately on the Acts passing, Orders were
                            issued for Raising the men to compleat our quota of the Continental Army, And for Raising 400 of the Militia to be held in
                            Readiness to march within one week after calld for, Agreeable to your Excellency’s Recommendation in your letter from
                            Wethersfield of the 24th of May. At that time Continental Bills of the new emission had a full currency Among us, And were
                            the Only Medium we had, no provision was made for raising Any Specie, nor was there Any circulateing Among us. Soon after
                            that from some Unaccountable fatality, for what Reason I cannot comprehend, the Continental Bills were Refused by the
                            People in the Massacusetts, to be taken in payment for Any thing, which was Soon follow’d by the Other neighbouring
                            States, And is now wholly rejected, that the Smallest Article of Any kind cannot be purchased with it So that we are now
                            wholly destitute of Any Medium. Hard money we have not, nor can we Obtain Any on Any terms. Had it not been for this
                            unaccountable And Altogether unexpected destruction of Our Currency the only one we had, I doubt not we should have been
                            Able to carry the Acts fully into effect. Excepting in that part of the State which as I mentiond in my letter of the 23d
                            of July, under pretence of Joyning with what they call Vermont, have Refused to raise men or furnish Supplies of Any kind
                            So that there will be a deficiency on that Account of more than a quarter part both of Men And Supplies, untill Congress
                            before whom the matter lies, shall determin upon it. I am not Able to give a perfect Account of the number of Recruits
                            that have been Raisd for filling up the Army the Returns that have been made Amount to 320, but I have
                            had no Returns for more than a month past. As to the Militia we hand not Receivd the least information at what time they
                            were to march And joyn the Army, Untill your letter of the 2d Instant, by which it Appears you had given directions for
                            their Joyning the Army by the 15th of last month which never came to hand, And now by reason of the total rejection of the
                            Continental Currency we find it out of our power to raise money sufficient to carry them to the Army, So that the
                            executive find themselves bro’t to a full Stop, unable to proceed Any further, And thereupon have sent out Orders for
                            conveneing the General Assembly As Speedily As May be Who are to meet the 22d Instant to consult what measures are to be
                            pursued in our present Situation. It is with Anxious concern that I am Obligd to give your Excellency this information of
                            Our present Situation, I will Still hope that some method may be found out to extricate us from our present Embarrasments,
                            with Respect to a medium. As our Militia cannot March untill the general Assembly meet, I will Ask the favor of a line
                            from you as Soon as may be, whether it will be of Advantage to forward them at that late Period. I have the honor to be
                            with every Sentiment of Respect Yr Obt and Humle Sert
                        
                            Meshech Weare

                        
                    